Citation Nr: 0519004	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-18 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased rating in excess of 10 percent 
for service-connected residuals of a cerebral concussion with 
headaches.

2.	Entitlement to an increased rating in excess of 20 percent 
for a service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1985 to August 1985 and from October 
1990 to May 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.	The veteran's service-connected residuals of a cerebral 
concussion with headaches is currently manifested by 
occipital throbbing pain that is made worse with lifting and 
stress;  general alertness and orientation to person, place, 
and time; intact attention and language skills; with visual 
fields full and extraocular movements intact; with sensations 
in her face intact with a noted symmetric smile; with a 
normal shoulder shrug and normal tone and strength for motor 
control; with bilateral fine movements; with normal position 
and touch sensation; with no sensory extinction; with normal 
cerebellar functions; with the ability to walk on toes and 
heels and tandem walk; with no noted deficits from basic 
cognitive testing; and with no evidence of a secondary 
dementing illness, such as multi-infarct dementia related to 
brain trauma.

2.	The veteran's service-connected cervical strain is 
manifested by pain in the neck and shoulder, that is treated, 
alleviated, and improved by muscle relaxants, rehabilitation, 
and massage; with no fracture or dislocation or additional 
bony, joint, or soft tissue abnormalities; with range of 
motion (at the most severe recording) of forward flexion of 
20 degrees, extension backward of 15 degrees, lateral flexion 
to the right at 20 degrees, lateral flexion to the left at 20 
degrees, rotation to the right at 50 degrees, and rotation to 
the left at 50 degrees; with no noted limitation due to 
weakness, fatigability, incoordination, or flare-ups; with no 
reported incapacitating episodes; with no ankylosis; and with 
no noted use of assistive devices.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a cerebral concussion with 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8045 (2004).

2.	The criteria for an evaluation in excess of 20 percent for 
a cervical strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5237 
(2004), Diagnostic Code 5293 (2002), Diagnostic Code 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an April 2002 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to her increased rating claim. Specifically, the 
RO informed the veteran that to establish entitlement, she 
will need to obtain evidence such as VA medical or other 
private treatment records to show that her service-connected 
condition has grown worse or more disabling, and that 
symptoms and findings show that she meets the criteria for a 
higher evaluation.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its April 2002 
letter, the RO informed the veteran that it would make 
reasonable efforts to help him obtain evidence necessary to 
support her claim. Such evidence would include medical 
records, employment records, records from other federal 
agencies, and any other records it receives notice of. VA 
would also assist him by providing a medical examination or 
medical opinion if found necessary. 
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 
letter, the RO instructed the veteran to submit any treatment 
reports or statements from physicians who may have treated 
him. The RO also instructed the veteran to provide 
information about any person or agency who may have 
additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 letter, the 
RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. 

Throughout the adjudication process and in the April 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where she was treated for her claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate her 
claim, and she has been made aware of how VA would assist him 
in obtaining evidence and information. She has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

VA conducted a spine and neurological examination in May 
1998. During her neurological examination, the veteran 
described her chronic occipital pain as a throbbing pain that 
became worse with lifting and stress. She reported left 
shoulder pain and stated that she obtained relief by using 
muscle relaxants that she took 3 times a day. She has had 
some rehabilitation treatment with some improvement. Upon 
examination, the examiner noted positive muscle spasm with 
tenderness at the left paraspinal cervical muscle with the 
left trapezius greater than the right. The VA examination 
offered the diagnoses of a concussion that occurred in 1991, 
chronic muscle spasm of the left cervical secondary to 
concussion and whiplash from a motor vehicle injury, and 
chronic headaches (muscular/tension) secondary to the 
concussion and motor vehicle injuries.

The spine examination described her use of muscle relaxants 
for the pain. The range of motion of the neck was reported at 
neck flexion of 30 degrees, extension of 50 degrees, left 
rotation of 45 degrees, right rotation of 70 degrees, lateral 
flexion at 30 degrees, and right flexion at 30 degrees. Pain 
was noted at the end of range of motion. There was moderate 
additional noted pain due to pain, fatigue, and weakness 
during repetitive use or flare-ups. There was positive 
cervical lordosis on X-rays and spasms of the back were 
noted.

The veteran submitted several lay statements, one from Ms. 
V.W. and the other from Mr. J.B. describing the veteran's 
complaints of headaches, and neck and back spasms. 

Chicago VA conducted an examination of her joints in November 
1999. The veteran appeared to be in no apparent distress. 
Examination of the neck revealed flexion of 20 degrees, 
limited by pain on the left at 20 degrees. Extension of 15 
degrees, limited by pain at 10 degrees on the left side of 
the neck. Lateral rotation to 50 degrees, limited by pain at 
45 degrees on the right. Left lateral rotation to 50 degrees 
with no limitation. Right lateral flexion to 20 degrees with 
no pain limitation. Left lateral flexion to 20 degrees with 
pain limitation at 15 degrees. 

Chicago VA examined the veteran's joints and neurological 
condition again in January 2000. The veteran was cooperative 
and in no distress. The neurological examination revealed 
that she was alert and oriented to person, place, and time. 
Basic attention and language were intact. Her pupils were 
equal and reactive. There was no ptosis. Visual fields were 
full and extraocular movements were intact. There was no 
nystagmus. Sensations in her face were intact and her smile 
was noted to be symmetric. Her palate elevated symmetrically 
and her tongue protruded in the midline. Her shoulder shrug 
was normal and motor examination revealed normal tone and 
strength throughout. Fine movements were equal bilaterally. 
There was no pronator drift. Sensory examination was normal 
for position and touch and there was no sensory extinction. 
Cerebellar functions were normal. The veteran's gait revealed 
a normal base and she was able to walk on her toes and heels 
and tandem walk. Romberg testing was negative. The examiner 
diagnosed chronic tension type headaches and neck and 
shoulder muscle spasms due to trauma. Her neurological 
examination was twice noted to be normal and the examiner 
indicated that there was no evidence of any myelopathy or 
radiculopathy. 

The spine examination noted she was well nourished and in no 
distress. The veteran's cervical spine range of motion was 
reported to be flexion of 50 degrees without pain, and 
extension to 40 degrees without pain. The veteran had no 
midline cervical spine tenderness, with only moderate 
paraspinous muscle tenderness on the left side. Examination 
of both upper extremities demonstrated full strength. X-rays 
showed straitening of curvature which may relate to muscle 
spasm, positioning, or pain. No fracture or dislocation was 
seen and no additional bony, joint, or soft tissue 
abnormalities were seen.

Chicago VA conducted another neurological examination in 
November 2004. The veteran reported complaints of chronic 
headaches, described as squeezing in nature with dizziness 
and imbalance. The veteran was noted to be cooperative and in 
no distress. She was alert and oriented to time and place. 
Basic bedside-type attention appeared intact and language 
skills were intact. Her pupils were equal and reactive and 
visual fields were full. Her smile was symmetric and her 
shoulder shrug was acceptable. Motor examination revealed no 
pronator drift. Fine movements were equal bilaterally and 
strength appear symmetric and 5/5. Cerebellar function was 
normal and gait was normal. Romberg was negative. The 
examination diagnosed her with tension type headache disorder 
and noted the headaches were not associated with nausea, 
vomiting, or photophobia. It was noted that her headaches 
were currently not being treated with any medication. The 
examiner found no evidence that she had a dementing illness 
secondary to her brain trauma. Basic cognitive testing did 
not reveal any deficits. The examiner reiterated that she 
definitely did not have multi-infarct dementia related to the 
brain trauma. 

Chicago VA also conducted another spine examination in 
December 2004. The examination revealed range of motion of 
the cervical spine as forward flexion of 40 degrees; 
extension of 45 degrees; right and left lateral bending at 30 
degrees; and right and left rotation of 55 degrees; all 
without pain. There was no noted limitation due to weakness, 
fatigability, incoordination, or flare-ups. There were no 
reported incapacitating episodes revealed by the veteran. 
There was no favorable ankylosis. There was no use of 
assistive devices. There was no reported effect on the usual 
occupation or daily activities. X-rays of the cervical spine 
revealed mild to moderate cervical degenerative disc disease 
from C2-6 with some mild facet joint arthropathy. There was 
also some right-sided lower extremity radiculopathy with no 
acute peripheral nerve deficits seen.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.


Residuals of a cerebral concussion with headaches

The veteran's service-connected residuals of a cerebral 
concussion with headaches are rated under Diagnostic Code 
(DC) 8045 for brain disease due to trauma. Diagnostic Code 
8045 provides that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207). Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304. This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2004).

Where warranted, dementia due to head trauma may be evaluated 
under Diagnostic Code 9400, which is governed by the general 
rating formula for mental disorders set forth in 38 C.F.R. § 
4.130, and provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

The veteran's examinations indicate that she complains of 
chronic headaches, described as squeezing in nature with 
dizziness and imbalance. However, examinations noted that she 
was alert and oriented to time and place. Basic bedside-type 
attention appeared intact and language skills were intact. 
Her pupils were equal and reactive and visual fields were 
full. Her smile was symmetric and her shoulder shrug was 
acceptable. Motor examination revealed no pronator drift. 
Fine movements were equal bilaterally and strength appear 
symmetric. Cerebellar function was normal and gait was 
normal. Romberg was negative. Examiners diagnose her 
condition as a tension-type headache disorder, based on 
chronic daily headaches not associated with nausea, vomiting, 
or photophobia. Her headaches are not being treated with any 
medication. Basic cognitive testing did not reveal any 
deficits. The November 2004 examiner expressly noted that he 
found no evidence that she had a dementing illness secondary 
to her brain trauma. The examiner reiterated that she 
definitely did not have multi-infarct dementia related to the 
brain trauma.

As the medical evidence indicate that the veteran does not 
have a diagnosis of multi-infarct dementia related to her 
brain trauma, the veteran is denied entitlement to a higher 
rating in excess of 10 percent for her condition. See 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2004). The 10 percent 
evaluation is the maximum rate allowable under the assigned 
diagnostic code, without a diagnosis of multi-infarct 
dementia associated with brain trauma, where the symptoms 
reflect purely subjective complaints such as headache, 
dizziness, and insomnia.

The evidence does not show that the veteran has purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, or facial nerve paralysis to warrant a higher 
evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in her statements that she believes her disability warrant a 
higher rating, she has not provided medical evidence 
demonstrating her manifestations warrant a higher rating 
under the schedular criteria. As the preponderance of the 
evidence is against her claim for increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




Cervical strain

The veteran's service-connected residuals of a cervical 
strain was rated 20 percent disabling in July 1998 under the 
pre-2002 and 2003 revisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290-5299 (2002). X-rays of the cervical spine have 
since revealed mild to moderate cervical degenerative disc 
disease from C2-6 with some mild facet joint arthropathy. 
There was also some right-sided lower extremity radiculopathy 
with no acute peripheral nerve deficits seen. The Board will 
thus consider whether an increased rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine, which include disabilities 
relating to cervical strain.  68 Fed. Reg. 51,454 (Aug. 27, 
2003). At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome. The regulations 
pertaining to disabilities of the spine were revised again in 
July 2004 to address inadvertently omitted text that 
previously appeared in the table of the proposed rule 
published in the Federal Register on September 4, 2002 (67 
Fed. Reg. 56509-56516). The amendment corrected the omission 
by reinserting the two missing notes (pertaining to 
Diagnostic Code 5243) into the table, and was made effective 
September 26, 2003. 69 Fed. Reg. 32449-32450 (June 10, 2004). 

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue. If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If applying 
the new provision would not produce retroactive effects, the 
new provision must be applied. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

In determining whether the veteran is entitled to a rating in 
increased rating, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any time on or after the date of claim; (2) whether an 
increased rating is warranted under the "new" criteria for 
intervertebral disc syndrome at any time on or after 
September 23, 2002; and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the spine, which includes disabilities relating to 
cervical strain, at any time on or after September 26, 2003.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (2003).  Evaluations of 0, 10, and 10 
percent were assigned for slight, moderate, and severe 
limitation of motion of the dorsal spine, and evaluations of 
10, 20, and 30 percent were assigned for slight, moderate, 
and severe limitation of motion of the cervical spine, 
respectively.  

Effective from September 26, 2003, disabilities of the spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004). Cervical strain disability is 
currently rated under Diagnostic Code 5237. Under that rating 
formula, a 20 percent rating is warranted if forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or if the combined range of motion 
of the cervical spine is not greater than 170 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned for forward flexion of the cervical spine to 
15 degrees or less; or if there is favorable ankylosis of the 
entire cervical spine. A 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine 
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire spine is fixed in flexion 
or extension."  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's cervical strain, whether under the "old" or 
"new" criteria.

First, with respect to the application of the "old" 
criteria, the Board finds that the evidence does not support 
the assignment of a higher rating under former Diagnostic 
Code 5290 (pertaining to cervical strain). The examination 
evidence shows that the veteran's cervical range of motion 
has been reported to be, forward flexion of 20 degrees, 
extension backward of 15 degrees, lateral flexion to the 
right at 20 degrees, lateral flexion to the left at 20 
degrees, rotation to the right at 50 degrees, and rotation to 
the left at 50 degrees. It does not appear that she has 
severe limitation of motion due to the cervical strain. Under 
the circumstances, the Board cannot conclude that the 
veteran's cervical strain is "severe", so as to warrant the 
assignment of a higher evaluation.

Finally, with respect to the current Diagnostic Code 5237 
(pertaining to cervical strain), the Board acknowledges, as 
set forth previously, that the veteran has complained of pain 
with certain movement of the neck region. However, as noted 
above, the objective evidence shows that she can forward flex 
to 20 degrees, and there is no indication of ankylosis. In 
the recent December 2004 examination, there was some right-
sided lower extremity radiculopathy, however, no acute 
peripheral nerve deficits seen. Previous examinations noted 
no evidence of any myelopathy or radiculopathy. Accordingly, 
there is no basis for assigning a higher rating under the 
"new" criteria.

As the veteran has been recently diagnosed with mild to 
moderate cervical degenerative disc disease from C2-6 with 
some mild facet joint arthropathy, additional consideration 
under intervertebral disc syndrome is warranted under the old 
Diagnostic Code 5293 and the new Diagnostic Code 5243.  

Under the former code for intervertebral disc syndrome, a 40 
percent rating is granted under the old criteria for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran has complained of pain and back spasms and tenderness 
in the neck and shoulder region. The pain has been described 
as a chronic occipital pain that throbs and is made worse by 
lifting or stress. Muscle relaxants have provided improvement 
and relief. Massages were noted to be effective when the 
veteran was able to obtain them. The degree of pain appears 
to be relative to the level of activity and inactivity. None 
of the objective findings are indicative of severe, recurring 
attacks with only intermittent relief. The evidence indicates 
that the veteran experiences, at most, moderate 
intervertebral disc syndrome, whose constellation of 
symptomatology is consistent with the criteria for a 20 
percent rating under the old criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004). The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
Although the veteran complains and contends that she 
experiences chronic pain from her cervical strain, there are 
no indications of incapacitating episodes. The most recent 
examination noted no complaints of such occurrences and the 
veteran has not had acute signs or symptoms that required 
best rest prescribed by a physician. Thus, there is no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks in the past 12 months that would entitle 
her to a higher evaluation.

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine. With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine. The criteria 
for a 40 percent rating are unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the entire spine, and the 
veteran does not have the manifestations of limitation of 
motion, muscle spasms, or other neurological symptoms 
required for a higher evaluation under this rating code. 
Thus the veteran would not be entitled to a greater combined 
rating than 20 percent under the General Rating Formula for 
Diseases and Injuries to the Spine. See C.F.R. 4.71a (2004).

As the provisions of the criteria governing functional loss 
due to pain or use during flare-ups have been considered 
under the Diagnostic Code, there is no evidence to warrant 
any additional disability based on the criteria.

The assignment of a rating in excess of 20 percent for the 
veteran's service-connected cervical strain is therefore not 
warranted. The evidence does not show that the veteran is 
entitled to a higher evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in her statements that she believes her disability warrants a 
higher rating, she has not provided medical evidence 
demonstrating her manifestations warrant a higher rating 
under the schedular criteria. As the preponderance of the 
evidence is against her claim for increased rating, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring these issues to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected conditions. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disabilities are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

1.	Entitlement to an increased rating in excess of 10 percent 
for service-connected residuals of a cerebral concussion with 
headaches is denied.

2.	Entitlement to an increased rating in excess of 20 percent 
for a service-connected cervical strain is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


